Citation Nr: 1435198	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  11-15 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Propriety of the rating reduction from 60 percent to 20 percent for osteomyelitis, effective September 1, 2009.  

2.  Entitlement to an increased rating for osteomyelitis, currently evaluated as 20 percent disabling.  

3.  Entitlement to restoration of a 30 percent rating for osteomyelitis under the provisions of 38 C.F.R. § 3.951(b).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran, spouse, and son

ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The Veteran had active military service from July 1959 to October 1962.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama.  

In March 2014, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing.  Following the hearing the Veteran submitted additional medical evidence with a waiver of initial RO review.  

The RO jointly considered whether the rating reduction of the Veteran's service-connected osteomyelitis was proper as well as whether an increased rating was warranted.  As such, the issue of an increased rating for osteomyelitis is also accepted as being on appeal.  

The Veteran filed a notice of disagreement with a March 2008 rating decision and the denial of his claims for service connection for left shoulder degenerative joint disease and for right knee arthritis, as well as a claim for aid and attendance for his spouse, and a claim for individual unemployability.  The RO issued the Veteran a statement of the case in August 2009.  No substantive appeal is found to have been filed.  As such, the above noted claims are not in appellate status.  

Finally, during the Board hearing the Veteran commented that he suffered from mental health issues related to his service-connected osteomyelitis.  The issue of service connection for an acquired psychiatric disorder as secondary to the service-connected osteomyelitis has thus been raised but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue and it is referred to the AOJ for appropriate action.  

The issue of an increased rating for osteomyelitis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In April 2009, the RO notified the Veteran that it was proposing to reduce his evaluation for osteomyelitis from a 60 percent to 20 percent based on improvement shown in his condition.

2.  A June 2009 rating decision reduced the 60 percent evaluation for osteomyelitis to 20 percent, effective September 1, 2009.

3.  The Veteran's osteomyelitis was shown to have improved so as to warrant a reduction in the assigned 60 percent evaluation effective September 1, 2009.  

4.  At the time of the June 2009 rating reduction, the Veteran's disability rating for osteomyelitis had been rated at no less than 30 percent for more than 20 years and had not been the result of fraud.  


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 30 percent protected rating for osteomyelitis are met effective September 1, 2009.  38 C.F.R. § 3.951(b) (2013).  

2.  The reduction in the rating for osteomyelitis from 60 percent to 30 percent, effective from September 1, 2009, was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.3, 4.6, 4.10, 4.71a, Diagnostic Code 5000 (2013).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As to the restoration/propriety of a reduction appeal for the service-connected osteomyelitis, the Board notes that such an appeal does not stem from a claim or application for benefits.  It arises from an action initiated by the RO, not the Veteran.  The regulations pertaining to the reduction of disability evaluations contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i).  For this reason, the notice and assistance provisions of the Veterans Claims Assistance Act of 2000 (VCAA) do not apply to this claim.  

Otherwise, the Board concludes that VA has complied with the notification and due process requirements applicable to the reduction of the Veteran's disability evaluation for service-connected osteomyelitis.  Specifically, an April 2009 rating proposal informed the Veteran of the proposed reduction, the evidence, and reasons and bases for the proposed reduction.  A letter accompanying the April 2009 rating proposal also informed the Veteran of the right to submit additional evidence or argument and to present such evidence or argument at a personal hearing.  The reduction, following the 60-day period to allow evidence to be submitted, was adjudicated in a June 2009 rating decision, the subject of this appeal.  Notice of that decision was provided on June 19, 2009.  In accordance with the provisions of 38 C.F.R. § 3.105(e), (i), the reduction was made effective September 1, 2009 (the first day of the third month following notice to the Veteran of the June 2009 reduction rating decision).  In addition, the Veteran has been ably represented by his service representative and he was examined for VA purposes in September 2007 and January 2009, the reports of which are thorough, full and complete.  In short, the Board believes that the issue has been properly developed for appellate purposes.  

At his Board hearing, the Veteran's son contended that the Veteran did not receive the April 2009 notice letter proposing the reduction in his benefits.  The Board notes that there is a presumption of regularity under which it is presumed that government officials have properly discharged their official duties.  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992).  An assertion of nonreceipt, standing alone, does not rebut the presumption of regularity in VA's mailing process.  Clarke v. Nicholson, 21 Vet. App. 130, 133 (2007).  Still, VA's use of an incorrect address can rebut the presumption of regularity that VA properly mailed notice of its decision.  Crain v. Principi, 17 Vet. App. 182, 187 (2003).  The Board's review of the April 2009 notice letter address reflects it to be the Veteran's correct address except that the word "ROAD" (pertaining to the Veteran's street address) was misspelled as "RAD."  The Board finds persuasive that the April 2009 notice letter was not returned as undeliverable by the United States Postal Service (USPS).  As such, the Board does not find the presumption of regularity has been rebutted.  Otherwise, the Veteran's representative submitted additional medical evidence in response to the April 2009 notice letter.  

II. Analysis

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time that it effectuated the reduction, although the Board may consider post-reduction medical evidence in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  

By way of history, in a May 1973 rating decision the Veteran was granted service connection for osteomyelitis associated with his left tibia.  In October 1982, following a number of different evaluations of the disability during the preceding period, the RO assigned the Veteran a 30 percent evaluation for his osteomyelitis effective January 1, 1983.  A November 1983 Board decision upheld the 30 percent rating assigned.  

In January 2006, the Veteran filed a claim for increase of his service-connected osteomyelitis.  In a report of March 2006 VA examination, the examiner commented that the Veteran's claims folders were not available for review.  The Veteran reported constitutional symptoms associated with active osteomyelitis such as fever, infection, tenderness, and bone pain.  He also reported the use of antibiotics.  A physical examination was essentially normal as was a CBC (complete blood count).  An X-ray of the left tibia revealed surgical clips within the soft tissue and distal one half of the left lower leg with a previous fracture involving the left distal tibia.  The examiner's diagnosis was unresolved chronic osteomyelitis with recurrent infection requiring prolonged antibiotic treatment.  

On the basis of the March 2006 report of VA examination, the RO increased the Veteran's disability rating in May 2006 from 30 percent to 60 percent, effective January 9, 2006.  

Thereafter, the Veteran underwent a VA general examination in September 2007.  The examiner noted that she had reviewed the Veteran's claims folders to include the March 2006 VA examination report.  She discussed the Veteran's medical history, noting the Veteran's treatment for osteomyelitis of the "left lower extremity."  The examiner reported that in reviewing the Veteran's VA records she was unable to locate any recent treatment for osteomyelitis.  Additionally, the examiner questioned the accuracy of the Veteran's reported history concerning his osteomyelitis.  In this regard she commented, 

[The Veteran] says that he is on no current treatment because "there is no treatment."  He believes that he has always had osteomyelitis because "there is no cure."  

Otherwise, the examiner commented that the Veteran had failed to provide her with symptoms that she would associate with osteomyelitis.  Specifically, the Veteran had no bone pain, no drainage from his "right lower leg", and no systemic symptoms associated with osteomyelitis.  (Parenthetically, it would appear the examiner meant to report left lower leg instead of right lower leg.)  The examiner added that she could not find evidence that the Veteran had been treated for osteomyelitis for several years.  Furthermore, no bone biopsy or cultures had been undertaken.  The examiner commented that she could not determine why the Veteran would require a wheelchair as he "easily walks without assistive devices at this visit."  On examination, the Veteran was noted to have had a skin graft to his left lower leg above his inner ankle that was well healed and that there was no evidence of osteomyelitis.  The examiner's diagnosis included no osteomyelitis and also osteoarthritis of both knees.  

The Veteran was again examined by VA in January 2009.  The Veteran's claims folders were not available for review by the examiner nor were VA medical records reviewed.  In particular, the Veteran reported that he had severe functional impairment secondary to his left tibial osteomyelitis in that he had flare ups of pain several times a year.  This resulted in impairment in standing, walking, and climbing.  The Veteran reported using hydrocodone and Indocin.  The examiner commented that there had been more than five episodes of active infection and that symptoms had been fever and debility.  Furthermore, that the last active infection had been October 2008 and that this had been confirmed by a physician during a hospital visit.  Otherwise, the examiner commented that there were no signs of active osteomyelitis infection or constitutional signs of bone disease.  Likewise, there was no evidence of involucrum, sequestrum, or draining sinus.  A CT (computed tomography) scan of the left lower leg revealed cortical defect in the distal anterior tibia, mild underlying soft tissue swelling and post-operative changes, but no drainable collectable fluid.  The examiner's diagnosis was residual of chronic osteomyelitis of the left tibia.  

As noted above, the RO reduced the Veteran's disability rating for osteomyelitis in a June 2009 rating decision.  Subsequently, additional VA treatment records were reviewed by the RO in July 2009.  Of relevance, an April 2009 VA treatment note identified the Veteran's request for medication for his osteomyelitis.  Clinical examination at that time revealed mild swelling of the left lower extremity, no warmth, and some erythema in addition to scaling at the medial epicondyle area.  The assessment was osteomyelitis with renewal for Clindamycin.  Also, a May 2009 bone imaging scan identified the following: 

Dynamic vascular flow and subsequent blood pool images of the lower legs showed hyperemia of the left lower leg. . . . The study shows increased bone activity in the knees, ankles and right heel due to arthritis and a probable calcaneal spur.  No osteomyelitis is suspected in this study.  

The 60 percent evaluation for osteomyelitis was made effective January 9, 2006 and the effective date of the reduction was September 1, 2009.  As such, the Veteran's 60 percent disability rating for osteomyelitis was not in effect for five years when it was reduced to 20 percent.  Thus, any re-examination disclosing improvement in the Veteran's service-connected osteomyelitis would warrant a rating reduction.  See 38 C.F.R. § 3.344(c); Faust v. West, 13 Vet. App. 343, 351 (2000).  The rating stabilization procedural safeguards set forth in 38 C.F.R. § 3.344(a) and (b) are not applicable in the instant case because they only apply to ratings which have been in effect for long periods at a sustained level (five years or more).  

In cases where, as here, a veteran's disability rating is reduced, VA must "ascertain, based upon review of the entire recorded history of the [disability], whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  See 38 C.F.R. §§ 4.1, 4.2, 4.10; see also Brown v. Brown, 5 Vet. App. 413, 421 (1993).  Not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  Id.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10.

The question of whether a disability has improved involves consideration of the applicable rating criteria.  (Parenthetically, the Board notes that the pertinent VA regulations and rating criteria currently in effect were also in effect in 2009.)  At the time of the June 2009 rating reduction the Veteran's osteomyelitis was evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5000 (2008).  This diagnostic code provides for a 10 percent evaluation for inactive osteomyelitis, following repeated episodes, without evidence of active infection in the past five years; a 20 percent evaluation for osteomyelitis "[w]ith discharging sinus or other evidence of active infection within the past 5 years"; a 30 percent evaluation for osteomyelitis with "definite involucrum or sequestrum, with or without discharging sinus"; and a 60 percent evaluation for osteomyelitis if there are "[f]requent episodes, with constitutional symptoms."  Id.  Osteomyelitis of the pelvis, vertebrae, or extending into major joints, or with multiple localization or with long history of intractability and debility, anemia, amyloid liver changes, or other continuous constitutional symptoms, warrants a 100 percent rating.  Id. 

Chronic, or recurring, suppurative osteomyelitis, once clinically identified, including chronic inflammation of bone marrow, cortex, or periosteum, should be considered as a continuously disabling process, whether or not an actively discharging sinus or other obvious evidence of infection is manifest from time to time.  38 C.F.R. § 4.43 (2008).  Unless the focus is entirely removed by amputation, osteomyelitis will entitle a veteran to a permanent rating to be combined with other ratings for residual conditions, but not exceeding amputation ratings at the site of election.  Id.; see also 38 C.F.R. § 4.68 (2008) (the amputation rule).  

A disability which has been continuously rated at or above any evaluation of disability for 20 or more years for compensation purposes will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud.  See 38 C.F.R. § 3.951(b).  Here, at the time of the June 2009 rating decision reducing the Veteran's disability rating from 60 percent to 20 percent, the evidence identified the Veteran as having a protected 30 percent rating for his osteomyelitis.  As noted above, the RO awarded a 30 percent rating in October 1982 effective January 1, 1983.  The rating remained in effect until the May 2006 rating decision increased the Veteran's disability evaluation from 30 percent to 60 percent effective January 9, 2006.  As such, the Veteran's 30 percent evaluation was in effect for approximately 23 years.  

It appears in this case that RO may have overlooked the application of 38 C.F.R. § 3.951(b) when they reduced the Veteran's rating evaluation.  In any event, as a 30 percent disability rating was in effect for more than 20 years and there is no showing that the 30 percent award in the October 1982 rating was based on fraud, the rating is protected under 38 C.F.R. § 3.951(b).  Accordingly, the Veteran is entitled to restoration of the protected 30 percent disability rating.   

With regard to the RO's reduction of the Veteran's 60 percent rating for osteomyelitis to the restored 30 percent, the Board notes that the basis for the Veteran's award of 60 percent was the March 2006 VA examination.  At that time, the examiner did not have the Veteran's claims folders for review nor did he apparently review the Veteran's VA treatment records.  (Parenthetically, the Veteran's medical treatment has been reported as being only through the VA.)  Furthermore, no diagnostic testing was accomplished.  The examiner's diagnosis of unresolved chronic osteomyelitis with recurrent infection with antibiotic treatment appears to have been based largely on the Veteran's reported history.  The RO's awarding of the 60 percent evaluation was for "frequent episodes of osteomyelitis with constitutional symptoms."  

The subsequent September 2007 and January 2009 VA examinations, as noted above, demonstrate a lack of active disease process of osteomyelitis.  The September 2007 VA examiner, following her review of the claims folders and the Veteran's VA records, determined there was no evidence of active osteomyelitis.  The Veteran reported that he was not being treated for osteomyelitis.  The January 2009 VA examiner commented that there were no signs of active osteomyelitis infection, constitutional signs of bone disease, nor evidence of involucrum, sequestrum, or draining sinus.  A CT scan of the left lower leg at that time supported her conclusions as it did not reveal evidence of active disease process.  While a VA treatment record in April 2009 notes a diagnosis of osteomyelitis, apparently based on the Veteran's history of the disease, the May 2009 VA bone scan did not reveal any evidence of active osteomyelitis.  

In this case, the Board finds most persuasive that the September 2007 VA examiner specifically reviewed the Veteran's VA treatment history and could not find evidence of treatment for frequent episodes of osteomyelitis.  Furthermore, none of the diagnostic testing performed at the time of or subsequent to the January 2009 VA examination revealed evidence of any active disease process.  While the January 2009 VA examiner noted the Veteran's report of the last active infection for osteomyelitis being in October 2008, the Veteran's VA medical records do not reflect any treatment for active osteomyelitis during that period.  In particular, a January 2009 VA treatment record did note the Veteran's report that his osteomyelitis was flaring up.  However, this report appears based on the Veteran experiencing left leg pain.  VA records otherwise note that the Veteran suffered from gout and moderate arthritis in his left knee.  At the time of the January 2009 treatment, the Veteran was noted as not appearing in any acute distress.  Additionally, a VA treatment record dated later in January 2009 notes that the Veteran exercised 3-4 times weekly and was ambulatory.  

The Board therefore finds actual improvement in the Veteran's left tibial osteomyelitis such that the evidence does not reflect "frequent episodes of osteomyelitis with constitutional symptoms" thus warranting a continuation of the 60 percent rating for osteomyelitis.  The Board finds the evidence supports improvement in the Veteran's ability to function under the ordinary conditions of life and work as it relates to his osteomyelitis.  Here, the frequent episodes of osteomyelitis that would necessarily impact the Veteran's daily life and his work have not been shown.  

In sum, based on the record at the time of the rating reduction decision, the Board finds that a preponderance of the evidence establishes that the Veteran's osteomyelitis was appropriately reduced, and that the reduction of the assigned 60 percent rating was warranted and supported by the evidence of record.  Here, the September 2007 and January 2009 VA examinations were full and more complete than the examination on which the increase was based.  The Board concludes that the reduction of the 60 percent rating for the service-connected osteomyelitis to 30 percent, effective September 1, 2009, is therefore proper.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not help the Veteran.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

Restoration of a 30 percent rating for osteomyelitis effective September 1, 2009 is granted, subject to the laws and regulations governing the payment of monetary benefits.  

The reduction of a rating from 60 percent to 30 percent for osteomyelitis effective September 1, 2009 was proper.  


REMAND

The Board notes the Veteran's last VA compensation examination related to his service-connected osteomyelitis was in January 2009.  During his March 2014 Board hearing, the Veteran's son testified that the Veteran had received VA treatment for active osteomyelitis infection on March 27, 2014.  When asked if the VA doctor had identified the osteomyelitis as being active, the Veteran's son replied yes.  Records of the Veteran's recent VA treatment were submitted at the hearing.  Of note, March 27, 2014 VA treatment records document the Veteran's complaints of chronic left leg pain.  It was also noted that the Veteran requested the VA physician provide a note that chronic osteomyelitis did not show up on X-ray.  The examiner's assessment was "chronic osteomyelitis, diagnosis can be confirmed with bone scan and not with regular X-ray."  

The Veteran and his family have reported that the Veteran's osteomyelitis is chronic and ongoing.  The Veteran has consistently reported left leg pain.  Nonetheless, as noted previously, a January 2009 CT scan and a May 2009 bone scan of the Veteran's left leg did not reveal any active osteomyelitis.  Still, in light of the Veteran's complaints and the number of years since he was last examined for his disability, the Board finds that the Veteran should be afforded a contemporaneous VA examination in order to determine the current level of severity of his service-connected osteomyelitis.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated since March 2014 and associate any records obtained with the Veteran's claims folders.  The Veteran's treatment appears to be through VA's Central Alabama Health Care System.  

2.  Afford the Veteran a VA examination assessing the current nature and severity of his service-connected osteomyelitis.  The Veteran's claims folders must be made available to the examiner for review in conjunction with the examination.  The examiner must state in the examination report that the claims folders were reviewed.  The examiner's review should include the reports of March 2006, September 2007, and January 2009 VA examinations as well as both the January 2009 VA CT scan of the left leg and the May 2009 VA bone scan of the left leg.  

The examiner should identify whether the Veteran has active osteomyelitis.  Any testing (i.e. blood cultures, bone scan, MRI of the bone, etc.) deemed necessary should be accomplished.  Additionally, the examiner should comment on whether any symptoms of pain or swelling of the left leg are associated with osteomyelitis as compared to symptoms of left knee arthritis, gout, and/or cellulitis.  

A thorough explanation for any finding or opinion must be provided.  

3.  After the above has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, re-adjudicate the issue of an increased rating for osteomyelitis.  If any of the benefit sought is denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC) and given an opportunity to respond before the case is returned to the Board for appellate review.  

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


